UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4219
DONNY RAY KYLE,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                            (CR-00-212)

                      Submitted: August 9, 2001

                      Decided: August 20, 2001

   Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Carl J. Roncaglione, Jr., Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, R. Booth Goodwin, II,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. KYLE
                              OPINION

PER CURIAM:

   Donny Ray Kyle appeals the twelve month sentence he received
after pleading guilty to aiding and abetting distribution of cocaine, in
violation of 21 U.S.C.A. § 841(a)(1) (West 1999); 18 U.S.C. § 2
(1994). Kyle contends the district court erred in denying him an
adjustment for acceptance of responsibility under U.S. Sentencing
Guidelines Manual § 3E1.1 (2000). We affirm.

   Kyle argues the district court erred by denying him an adjustment
for acceptance of responsibility because he tested positive for cocaine
after his guilty plea. Kyle asserts he provided substantial assistance
to the Government and presented evidence of post-offense rehabilita-
tion that should merit an adjustment. A district court’s decision to
grant or deny an adjustment for acceptance of responsibility pursuant
to USSG § 3E1.1 is a factual determination reviewed for clear error.
United States v. Miller, 77 F.3d 71, 74 (4th Cir. 1996). The determi-
nation of the district court is entitled to great deference. USSG
§ 3E1.1, comment. (n.5). Continued drug use is an appropriate reason
to deny an adjustment for acceptance of responsibility. See United
States v. Kidd, 12 F.3d 30, 34 (4th Cir. 1993); United States v. Under-
wood, 970 F.2d 1336, 1339 (4th Cir. 1992). We find the district court
did not clearly err by denying an adjustment for acceptance of respon-
sibility.

   Accordingly, we affirm Kyle’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED